DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11-13, 16, 19, 23, 24-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (Journal of Materials Chemistry A, 2015).
Claim 1: “An apparatus for removing carbon dioxide from a gas mixture, comprising at least one artificial leaf,”:  Das et al. disclose a fully biomimetic leaf-like device (pg. 20698, line 1), therefore, since the leaf-like device is fully biomimetic, it is capable of removing carbon dioxide from a gas mixture.
“the artificial leaf comprising a light transmissive, biodegradable and carbon dioxide and oxygen permeable hydrogel having embedded therein a photosynthetic cyanobacteria capable of the fixing carbon dioxide and a nutrition source for the cyanobacteria.”:  Das et al. disclose a photobioreactor design based on immobilizing green microalgae cultures on a fabric-hydrogel composite (pg. 20698, col. 2, lines 12-13); further, Das et al. disclose photosynthetic bacteria were successfully immobilized using alginate and other kinds of hydrogels (pg. 20699, col. 1, lines 27-28).  Additionally, Das et al. disclose the artificial leaf maximizes the sunlight energy utilization per gram of algae (pg. 20698, line 8) and Das et al. disclose the residual algal biomass at the end of the device lifecycle could be fermented by cyanobacteria (pg. 20706, col. 2, lines 2-3).  Further, Das et al. disclose the shows that it is possible to immobilize cells using hydrogel on different substrates and then use one network of microfluidic channels to provide these biocomposites with the required nutrients and another one for extraction of desired by-products (pg. 20699, col. 2, lines 17-21) and Das et al. disclose the fluidic design was successfully implemented for hydration of the whole cellular composite 

Claim 4: “wherein the hydrogel comprises a cyto-compatible calcium alginate hydrogel.”:  Das et al. disclose photosynthetic bacteria were successfully immobilized using alginate and other kinds of hydrogels (pg. 20699, col. 1, lines 27-28).

Claim 7: “wherein the artificial leaf is planar.”:  Das et al. disclose in Figs. 1, 4, and 5 the artificial leaf is planar.

Claim 11: “wherein the artificial leaves have a thickness that is less than the length or the width of the artificial leaf.”:  Das et al. disclose the device has dimensions ranging from g from 1 mm width and 0.4 mm depth to 2 mm width and 0.8 mm depth (pg. 20704, col. 2, lines 9-10).

Claim 12: “wherein the gas is air.”:  Das et al. disclose f two outlets: one for the collection of hydrogen and the other for flushing the system with argon to evacuate out any residual air out of the system (pg. 20701, col. 2, lines 3-5).

Claim 13
“the artificial leaf comprising a light transmissive, biodegradable and carbon dioxide and oxygen permeable hydrogel having embedded therein a photosynthetic 20 Active\93225251.v2-4/22/19cyanobacteria capable of fixing carbon dioxide and a nutrition source for the cyanobacteria;”:  Das et al. disclose a photobioreactor design based on immobilizing green microalgae cultures on a fabric-hydrogel composite (pg. 20698, col. 2, lines 12-13); further, Das et al. disclose photosynthetic bacteria were successfully immobilized using alginate and other kinds of hydrogels (pg. 20699, col. 1, lines 27-28).  Additionally, Das et al. disclose the artificial leaf maximizes the sunlight energy utilization per gram of algae (pg. 20698, line 8) and Das et al. disclose the residual algal biomass at the end of the device lifecycle could be fermented by cyanobacteria (pg. 20706, col. 2, lines 2-3).  Further, Das et al. disclose the shows that it is possible to immobilize cells using hydrogel on different substrates and then use one network of microfluidic channels to provide these biocomposites with the required nutrients and another one for extraction of desired by-products (pg. 20699, col. 2, lines 17-21) and Das et al. disclose the fluidic design was successfully implemented for hydration of the whole cellular composite and supplying them with essential nutrients for survival (pg. 20705, col. 1, lines 1-3).  Further, Das et al. disclose the materials and methods used for the device (pg. 20699, col. 2, lines 27-28).
“and positioning the artificial leaf so as to receive light radiation.”:  Das et al. disclose a light source used to emit a photosynthetic proton flux density on the surface of the device (pg. 20703, lines 1-3).

Claim 16: “wherein the hydrogel comprises a cyto-compatible calcium alginate hydrogel.”:  Das et al. disclose photosynthetic bacteria were successfully immobilized using alginate and other kinds of hydrogels (pg. 20699, col. 1, lines 27-28).

Claim 19: “wherein the artificial leaf is planar.”:  Das et al. disclose in Figs. 1, 4, and 5 the artificial leaf is planar.

Claim 23: “wherein the artificial leaves have a thickness that is less than the length or the width of the artificial leaf.”:  Das et al. disclose the device has dimensions ranging from g from 1 mm width and 0.4 mm depth to 2 mm width and 0.8 mm depth (pg. 20704, col. 2, lines 9-10).

Claim 24: “further comprising the step of after a period of exposure to solar radiation, using the artificial leaf as a plant nutrient.”:  Das et al. disclose a light source used to emit a photosynthetic proton flux density on the surface of the device (pg. 20703, lines 1-3), and Das et al. disclose at the end the device lifecycle could be fermented by cyanobacteria for further hydrogen generation or used as animal feed (pg. 20706, col. 2, lines 2-4).

Claim 25: “wherein the artificial leaf is positioned to be contacted by an effluent gas stream from a carbon dioxide generating process.”:  Das et al. disclose a fully biomimetic leaf-like device (pg. 20698, line 1), further, Das et al. disclose gas collection and sampling (pg. 20700, col.1, line 34).

Claim 26: “wherein the gas is air.”:  Das et al. disclose f two outlets: one for the collection of hydrogen and the other for flushing the system with argon to evacuate out any residual air out of the system (pg. 20701, col. 2, lines 3-5).

Claim 28: “A method of making an apparatus for removing carbon dioxide from the atmosphere, comprising the steps of: mixing hydrogel precursor compounds with water, cyanobacteria and a nutrient composition for the cyanobacteria;”:  Das et al. disclose a fully biomimetic leaf-like device (pg. 20698, line 1), therefore, since the leaf-like device is fully biomimetic, it is capable of removing carbon dioxide from a gas mixture.  Further, Das et al. disclose the sodium alginate gel had been prepared using a thermostat water bath (pg. 20700, col. 2, lines 1-2); the gel was completely dissolved in water (pg. 20700, col. 2, lines 1-2) and Das et al. disclose the algal strain cells were grown photoheterotrophically in acetate rich medium (pg. 20699, col. 2, lines 44-45).
“placing the mixture in a mold and gelling the hydrogel precursor compounds into a hydrogel, forming a light transmissive, carbon dioxide and oxygen permeable hydrogel to retain the cyanobacteria within the hydrogel and form an artificial leaf;”:  Das et al. disclose via Fig. 2 the cultured algal cells and sodium alginate were placed (cell/gel mix) was 
“and removing the artificial leaf from the mold.”:  Das et al. disclose via Fig. 7, the artificial leaf removed from the mold (glass plate).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (Journal of Materials Chemistry A, 2014), and further in view of US 2010/0178686 A1-Mena Mas.
Regarding claim 2, Das et al. teaches the invention discussed above in claim 1.  Further, Das et al. teaches cyanobacteria, also discussed above.  However, Das et al. does not explicitly teach the cyanobacteria comprises Spirulina.  
For claim 2, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches to cultivate cyanobacteria an aqueous media containing algal culture (Para. [0012-0018], which reads on the instant claim limitation of the cyanobacteria comprises Spirulina.
The reference of Das et al. discloses the claimed invention of cyanobacteria, except for the cyanobacteria comprises Spirulina.  It would have been obvious to one having ordinary skill in the art to modify the cyanobacteria of Das et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Spirulina as taught by Mena Mas, because Mena Mas teaches many alterations and modifications may be made by those having ordinary skill in the art without departing from the spirit and scope of the invention. Therefore, it must be understood that the illustrated embodiment has been set forth only for the purposes of example and that it should not be taken as limiting the invention as defined by the following invention and its various embodiments (Para. [0053], lines 1-7), and Mena Mas teaches the invention responds to the specific need for mass cost-effective microalgae and cyanobacteria biomass production (Para. [0024], lines 2-3); further, Mena Mas teach parameters maybe adjusted during the photosynthesis process according to changing microalgae or cyanobacteria growing conditions (Para. [0046], lines 15-17). ; therefore, the cyanobacteria can comprise Spirulina.

Regarding claim 3, Das et al. teaches the invention discussed above in claim 1.  Further, Das et al. teaches a nutrition source also discussed above.  However. Das et al. does not explicitly teach the nutrition source comprises Zarrouk medium and Poloxamer 407.  
For claim 3, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches nutrients (Para. [0012-0018], which reads on the instant claim limitation of the nutrition source comprises Zarrouk medium and Poloxamer 407.  


Regarding claim 5, Das et al. teaches the invention discussed above in claim 1.  Further, Das et al. teaches a nutrition source also discussed above.  However. Das et al. does not explicitly teach a poloxamer.  

The reference of Das et al. discloses the claimed invention of nutrients, except for a poloxamer.  It would have been obvious to one having ordinary skill in the art to modify the nutrients of Das et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al., to include poloxamer as taught by Mena Mas, and Mena Mas teaches in order to cultivate cyanobacteria an aqueous media containing algal culture, a light source to develop the photosynthetic process, a carbon dioxide source, a system to extract the oxygen, nutrients, and a system to move or circulate the aqueous media containing the algal culture (Para. [0012-0018] and Mena Mas teaches many alterations and modifications may be made by those having ordinary skill in the art without departing from the spirit and scope of the invention.  Therefore, it must be understood that the 

Regarding claim 6, Das et al. teaches the invention discussed above in claim 5.  Further, Das et al. teaches a nutrition source also discussed above.  However. Das et al. does not explicitly teach Poloxamer 407.  
For claim 6, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches in order to cultivate cyanobacteria an aqueous media containing algal nutrients, and a system to move or circulate the aqueous media containing the algal culture are required (Para. [0012-0018], which reads on the instant claim limitation of a Poloxamer 407.  
The reference of Das et al. discloses the claimed invention of nutrients, except for a Poloxamer 407.  It would have been obvious to one having ordinary skill in the art to modify the nutrients of Das et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al., to include 

Regarding claim 14, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches cyanobacteria, also discussed above.  However, Das et al. does not explicitly teach the cyanobacteria comprises Spirulina.  
For claim 14, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches to cultivate cyanobacteria an aqueous media containing algal culture, a light source to develop the photosynthetic process, a carbon dioxide source, a system to extract the oxygen, nutrients, and a system to move or circulate the aqueous media containing the algal culture (Para. [0012-0018], which reads on the instant claim limitation of the cyanobacteria comprises Spirulina.
 Spirulina.  It would have been obvious to one having ordinary skill in the art to modify the cyanobacteria of Das et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al., to include the cyanobacteria comprising Spirulina as taught by Mena Mas, and Mena Mas teaches the invention responds to the specific need for mass cost-effective microalgae and cyanobacteria biomass production (Para. [0024], lines 2-3); further, Mena Mas teach parameters maybe adjusted during the photosynthesis process according to changing microalgae or cyanobacteria growing conditions (Para. [0046], lines 15-17); therefore, the cyanobacteria can comprise Spirulina because Mena Mas teaches many alterations and modifications may be made by those having ordinary skill in the art without departing from the spirit and scope of the invention. Therefore, it must be understood that the illustrated embodiment has been set forth only for the purposes of example and that it should not be taken as limiting the invention as defined by the following invention and its various embodiments (Para. [0053], lines 1-7); therefore, the cyanobacterial can comprise Spirulina. 

Regarding claim 15, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches a nutrition source also discussed above.  However. Das 
For claim 15, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches in order to cultivate cyanobacteria an aqueous media containing algal culture andnutrients, and a system to move or circulate the aqueous media containing the algal culture are required (Para. [0012-0018], which reads on the instant claim limitation of the nutrition source comprises Zarrouk medium and Poloxamer 407.  
The reference of Das et al. discloses the claimed invention of nutrients, except for the nutrition source comprises Zarrouk medium and Poloxamer 407.  It would have been obvious to one having ordinary skill in the art to modify the nutrients of Das et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al., to include the nutrition source comprises Zarrouk medium and Poloxamer 407 as taught by Mena Mas, and Mena Mas teaches in order to cultivate cyanobacteria an aqueous media containing algal culture, a light source to develop the photosynthetic process, a carbon dioxide source, a system to extract the oxygen, nutrients, and a system to move or circulate the aqueous media containing the 

Regarding claim 17, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches a nutrition source also discussed above.  However. Das et al. does not explicitly teach a poloxamer.  
For claim 17, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches in order to cultivate cyanobacteria an aqueous media containing algal culture and nutrients, and a system to move or circulate the aqueous media containing the algal culture are required (Para. [0012-0018], which reads on the instant claim limitation of a poloxamer.  
The reference of Das et al. discloses the claimed invention of nutrients, except for a poloxamer.  It would have been obvious to one having ordinary skill in the art to modify the nutrients of Das et al., since it has been held to be within the general skill of 

Regarding claim 18, Das et al. teaches the invention discussed above in claim 17.  Further, Das et al. teaches a nutrition source also discussed above.  However. Das et al. does not explicitly teach Poloxamer 407.  
For claim 18, Mena Mas teaches an invention relating to the field of microalgae and cyanobacterial, specifically how microalgae and cyanobacteria may be cultivated to produce biofuels, food for humans and animals, organic fertilizers or pharmaceutical products (Para. [0002], lines 2-4) and Mena Mas teaches in order to cultivate 
The reference of Das et al. discloses the claimed invention of nutrients, except for a Poloxamer 407.  It would have been obvious to one having ordinary skill in the art to modify the nutrients of Das et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al., to include Poloxamer 407 as taught by Mena Mas, and Mena Mas teaches in order to cultivate cyanobacteria an aqueous media containing algal culture, a light source to develop the photosynthetic process, a carbon dioxide source, a system to extract the oxygen, nutrients, and a system to move or circulate the aqueous media containing the algal culture (Para. [0012-0018] and Mena Mas teaches many alterations and modifications may be made by those having ordinary skill in the art without departing from the spirit and scope of the invention.  Therefore, it must be understood that the illustrated embodiment has been set forth only for the purposes of example and that it should not be taken as limiting the invention as defined by the following invention and its various embodiments (Para. [0053], lines 1-7); therefore, Poloxamer 407 can be utilized also.  
s 8-10, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (Journal of Materials Chemistry A, 2014), and further in view of US 8,319,091 B2-Lyden.
Regarding claim 8, Das et al. teaches the invention discussed above in claim 1.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14).  However, Das et al. does not explicitly teach comprising a plurality of artificial leaves and a support structure, wherein the support structure holds the artificial leaves in spaced relation to one another.
For claim 8, Lyden teaches an invention relating to a solar cell, a solar module, a solar array, a network of solar arrays, and also a solar power grid suitable for providing power for industrial use (Col. 2, lines 6-8) and Lyden teaches the present invention teaches solar cells having a structure configured to resemble that of natural foliage, and in particular, the structures found in various types of leaves which commonly include a plurality of veins and isolated groups of cells. As a result, artificial leaves, palm fronds, branches, plants, and trees, as well as other artificial foliage can be created which closely resemble their natural counterparts (Col. 7, lines 6-13) and a support (support pole 38, Fig. 1) and Fig. 1 illustrates the support structure (support pole 38) holds the artificial leaves (leaves 72, Col. 12, line 34) are separated in relation to one another, which reads on the instant claim limitation of comprising a plurality of artificial leaves and a support structure, wherein the support structure holds the artificial leaves in spaced relation to one another.


Regarding claim 9, Das et al. teaches the invention discussed above in claim 8.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14).  However, Das et al. does not explicitly teach wherein the support structure positions the artificial leaves for exposure to solar radiation.
For claim 9, Lyden teaches an invention relating to a solar cell, a solar module, a solar array, a network of solar arrays, and also a solar power grid suitable for providing power for industrial use (Col. 2, lines 6-8) and Lyden teaches the present invention teaches solar cells having a structure configured to resemble that of natural foliage, and in particular, the structures found in various types of leaves which commonly include a plurality of veins and isolated groups of cells. As a result, artificial leaves, palm fronds, branches, plants, and trees, as well as other artificial foliage can be created which closely resemble their natural counterparts (Col. 7, lines 6-13) and a support (support pole 38, Fig. 1) and Fig. 1 illustrates the support structure (support pole 38) holds the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al. to include wherein the support structure positions the artificial leaves for exposure to solar radiation as taught by Lyden, because Lyden teaches the trees include a plurality of highly flexible separate blades and the flexible leaves can be advantageous when attempting to simulate a natural appearance (Col. 12, lines 35-36) and Lyden teaches the leaves can capture reflected light as well as direct sunlight (Col. 7, lines 53-54).

Regarding claim 10, Das et al. teaches the invention discussed above in claim 8.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14).  However, Das et al. does not explicitly teach wherein the support structure is configured to resemble a tree, and the artificial leaves are configured to resemble leaves.
For claim 10, Lyden teaches an invention relating to a solar cell, a solar module, a solar array, a network of solar arrays, and also a solar power grid suitable for providing power for industrial use (Col. 2, lines 6-8) and Lyden teaches the present invention teaches solar cells having a structure configured to resemble that of natural foliage, and in particular, the structures found in various types of leaves which commonly include a plurality of veins and isolated groups of cells. As a result, artificial leaves, palm fronds, branches, plants, and trees, as well as other artificial foliage can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al. to include wherein the support structure positions the artificial leaves for exposure to solar radiation as taught by Lyden, because Lyden teaches the trees include a plurality of highly flexible separate blades and the flexible leaves can be advantageous when attempting to simulate a natural appearance (Col. 12, lines 35-36) and Lyden teaches the leaves can capture reflected light as well as direct sunlight (Col. 7, lines 53-54); further, Lyden teaches a Solar array including a plurality of solar modules each including at least one solar cell can be made to resemble a palm tree, a deciduous tree, an evergreen tree, or other type of natural foliage (Col. 2, lines 11-15).

Regarding claim 20, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14).  However, Das et al. does not explicitly teach comprising a plurality of artificial leaves and a support structure, wherein the support structure holds the artificial leaves in spaced relation to one another.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al. to include a plurality of artificial leaves and a support structure, wherein the support structure holds the artificial leaves in spaced relation to one another as taught by Lyden, because Lyden teaches the trees include a plurality of highly flexible separate blades and the flexible leaves can be advantageous when attempting to simulate a natural appearance (Col. 12, lines 35-36) and Lyden teaches the leaves can capture reflected light as well as direct sunlight (Col. 7, lines 53-54).

claim 21, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14).  However, Das et al. does not explicitly teach wherein the support structure positions the artificial leaves for exposure to solar radiation.
For claim 21, Lyden teaches an invention relating to a solar cell, a solar module, a solar array, a network of solar arrays, and also a solar power grid suitable for providing power for industrial use (Col. 2, lines 6-8) and Lyden teaches the present invention teaches solar cells having a structure configured to resemble that of natural foliage, and in particular, the structures found in various types of leaves which commonly include a plurality of veins and isolated groups of cells. As a result, artificial leaves, palm fronds, branches, plants, and trees, as well as other artificial foliage can be created which closely resemble their natural counterparts (Col. 7, lines 6-13) and a support (support pole 38, Fig. 1) and Fig. 1 illustrates the support structure (support pole 38) holds the artificial leaves (leaves 72, Col. 12, line 34) are separated in relation to one another, which reads on the instant claim limitation of wherein the support structure positions the artificial leaves for exposure to solar radiation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al. to include wherein the support structure positions the artificial leaves for exposure to solar radiation as taught by Lyden, because Lyden teaches the trees include a plurality of highly flexible separate blades and the flexible leaves can be advantageous when attempting to simulate a 

Regarding claim 22, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14).  However, Das et al. does not explicitly teach wherein the support structure is configured to resemble a tree, and the artificial leaves are configured to resemble leaves.
For claim 22, Lyden teaches an invention relating to a solar cell, a solar module, a solar array, a network of solar arrays, and also a solar power grid suitable for providing power for industrial use (Col. 2, lines 6-8) and Lyden teaches the present invention teaches solar cells having a structure configured to resemble that of natural foliage, and in particular, the structures found in various types of leaves which commonly include a plurality of veins and isolated groups of cells. As a result, artificial leaves, palm fronds, branches, plants, and trees, as well as other artificial foliage can be created which closely resemble their natural counterparts (Col. 7, lines 6-13) and a support (support pole 38, Fig. 1) and Fig. 1 illustrates the support structure (support pole 38) holds the artificial leaves (leaves 72, Col. 12, line 34) are separated in relation to one another, which reads on the instant claim limitation of wherein the support structure is configured to resemble a tree, and the artificial leaves are configured to resemble leaves.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al. to include wherein the 
Regarding claim 27, Das et al. teaches the invention discussed above in claim 13.  Further, Das et al. teaches fabricated materials to similar vascular systems to enable photosynthesis similar to plant leaves (pg. 20699, col. 2, lines 11-14) and light radiation, discussed above.  However, Das et al. does not explicitly teach wherein the light radiation is solar radiation.
For claim 27, Lyden teaches an invention relating to a solar cell, a solar module, a solar array, a network of solar arrays, and also a solar power grid suitable for providing power for industrial use (Col. 2, lines 6-8) and Lyden teaches the present invention teaches solar cells having a structure configured to resemble that of natural foliage, and in particular, the structures found in various types of leaves which commonly include a plurality of veins and isolated groups of cells. As a result, artificial leaves, palm fronds, branches, plants, and trees, as well as other artificial foliage can be created which closely resemble their natural counterparts (Col. 7, lines 6-13) and Lyden teaches a solar array suitable for providing power for industrial use (Col. 2, lines 6-8), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Das et al. to include wherein the light radiation is solar radiation as taught by Lyden, because Lyden teaches solar energy is renewable and environmentally friendly. Faced with population, energy, and pollution crises, mankind can take a lesson from nature. The evolution of trees and other natural foliage on earth has been such as to maximize their ability to collect sunlight and perform photosynthesis. The present invention is directed towards providing renewable solar energy using solar arrays which resemble and emulate some of the light gathering abilities of natural foliage (Col. 1, lines 60-67).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        



/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799